 



Exhibit 10.3
COVAD COMMUNICATIONS GROUP, INC.
EXECUTIVE SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION
Effective Date: January 1, 2008 until December 31, 2009
Version Date: January 2008

 



--------------------------------------------------------------------------------



 



COVAD COMMUNICATIONS GROUP, INC.
EXECUTIVE SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION
Section 1. Introduction. The Covad Communications Group, Inc. (“Parent”)
Executive Severance Plan (the “Plan”) is primarily designed to provide those
eligible executive employees of Parent and any of its subsidiaries or affiliated
entities, including but not limited to Covad Communications Company
(collectively, the “Company”) whose employment is involuntarily terminated with
financial assistance while they are seeking new employment opportunities. The
Plan is effective for eligible executive employees of the Company who are
notified on any date starting on January 1, 2008 and ending on December 31, 2009
that their employment will be terminated. Only eligible executive employees of
the Company shall be entitled to severance benefits under the Plan.
Section 2. Plan Document and Summary Plan Description. This Plan is designed to
be an “employee welfare benefit plan,” as defined in Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). This Plan
is governed by ERISA and, to the extent applicable, the laws of the State of
California. This document constitutes both the official plan document and the
required summary plan description under ERISA.
Section 3. Definitions.
     A. “Involuntary Termination” means any involuntary termination of your
employment by the Company other than as a result of the following:

  (1)   “Disability” which means any medically determinable physical or mental
impairment that has lasted for a continuous period of not less than six months
and can be expected to be permanent or of indefinite duration, and that renders
you unable to perform the essential functions of your job with or without
reasonable accommodation;     (2)   death; or     (3)   “Cause” which means any
of the following:

  a)   conviction of any felony which includes as an element of the crime a
premeditated intent to commit the act;     b)   any serious misconduct in the
course of employment or material violation of the Company’s Code of Conduct or
Employee Guide; or     c)   habitual neglect of your duties (other than on
account of Disability) which materially adversely affects your performance of
your duties and continues for 30 days following your receipt of notice from the
Chief Executive Officer or the Board of Directors which specifically identifies
the nature of the habitual neglect and the

2



--------------------------------------------------------------------------------



 



duties that are materially adversely affected and states that, if not cured,
such habitual neglect constitutes grounds for termination (“Notice of Habitual
Neglect”);
except that Cause shall not mean:

  (i)   bad judgment or negligence unless it materially adversely affects your
performance of your duties and continues for 30 days following your receipt of a
Notice of Habitual Neglect;     (ii)   any act or omission believed by you in
good faith to have been in or not opposed to the interest of the Company
(without intent to gain, directly or indirectly, a profit to which you were not
legally entitled);     (iii)   any act or omission with respect to which a
determination could properly have been made by the Board of Directors that you
met the applicable standard of conduct for indemnification or reimbursement
under Parent’s by-laws, any applicable indemnification agreement, or applicable
law, in each case in effect at the time of such act or omission; or     (iv)  
any act or omission with respect to which notice of termination is given more
than 12 months after the earliest date on which any member of the Board of
Directors of your employer, not a party to the act or omission, knew or should
have known of such act or omission.

Section 4. Eligibility to Participate.
     A. General Rules. You will generally be eligible to participate and to
receive benefits under the Plan if you meet all of the following requirements:
          1. you are a regular full-time employee of the Company in Salary
Grades SMP, M4J, M5K, M6K or M7M; provided that employees who are classified by
the Plan sponsor for payroll and tax withholding purposes as independent
contractors or who are classified by the Plan sponsor as temporary agency
employees and treated as payroll employees of the temporary agency, for such
time as they are so classified, regardless of any determination by a court or
agency that they are common law employees of the plan sponsor are not regular
full-time employees for purposes of the Plan.
          2. you are notified in writing on any date starting on January 1, 2008
and ending on December 31, 2009 that you are subject to an Involuntary
Termination and that you may participate in the Plan;
          3. you have returned to the Company all company documents created or
received by you during your employment (electronic and paper) with the exception

3



--------------------------------------------------------------------------------



 



only of your personal copies of documents evidencing your hire, termination,
compensation, benefits and stock options, and any other documents you have
received as a shareholder of the Company;
          4. you have returned to the Company all items of property provided to
you for your use during employment with the Company including, but not limited
to, computers (laptops or otherwise), software, modems, routers, cell phones,
all peripherals, building access/ID cards, keys and passes, and credit and
calling cards issued to you;
          5. you execute the General Release of All Claims, a copy of which is
attached as Exhibit A, within five (5) days after the effective date of the
termination of your employment (“Termination Date”) if you are under age forty
(40), or you execute the General Release of All Claims, a copy of which is
attached as Exhibit B, within forty-five (45) days (or, if the offer of benefits
hereunder is made to only one employee, twenty-one (21) days) after the
Termination Date if you are age forty (40) or over and you do not rescind or
revoke the General Release of All Claims (such General Releases of All Claims
hereinafter referred to as the “General Release”); and
          6. none of the exceptions listed below applies to you.
     B. Exceptions. In addition to all of the other criteria that may be
discussed elsewhere in this Plan that render you ineligible for severance
benefits, you will not be eligible for severance benefits under this Plan if:
          1. any of the exceptions set forth in Section 3.A.(1) through (3),
inclusive, applies to you;
          2. you voluntarily terminate employment, unless such voluntary
termination occurs after you receive notice of Involuntary Termination which
would otherwise qualify you for benefits and the Plan Administrator determines,
in its sole discretion, that your earlier voluntary termination is in the best
interests of the Company;
          3. you are a temporary or seasonal employee or work for the Company
solely as a leased employee, independent contractor, consultant or agent or you
are otherwise classified as such by the Company (whether or not such
classification is upheld upon governmental or judicial review);
          4. any other separation, severance or salary continuation arrangement,
program or plan applies to you and is in effect on your Termination Date; or
          5. you will have been classified as an employee in Salary Grade SMP,
M4J, M5K, M6K or M7M for less than one (1) year as of the date that you are
notified of the Involuntary Termination of your employment.

4



--------------------------------------------------------------------------------



 



Section 5. Severance Benefits.
     A. Time of Payment and Form of Benefit. If you are eligible for severance
benefits under the Plan, you will receive these benefits in the form of a single
lump sum payment (unless the Plan Administrator determines, in its sole
discretion, to pay such benefits in installments). All payments under the Plan
are subject to applicable withholdings. Severance benefits will be paid as soon
as administratively feasible after your termination of employment with the
Company upon the occurrence of all of the following events:
          1. the Involuntary Termination of your employment;
          2. the Company’s receipt of your executed General Release; and
          3. the expiration of any rescission or revocation period applicable to
your executed General Release.
     Notwithstanding any other provision of the Plan, all payments under the
Plan will be completed by March 15 of the calendar year following the year in
which the Involuntary Termination occurs, and will in no event be deferred to a
later calendar year.
     B. Amount of Severance Pay. If you do not sign the General Release or if
you sign the General Release and revoke or rescind it, you will not be eligible
to receive any benefits under the Plan pursuant to Section 4.A.5. If you are
eligible to receive benefits under the Plan, including but not limited to
signing the General Release and, if applicable, not rescinding or revoking it,
the amount of your severance benefit will generally be determined in accordance
with the guidelines set forth below, measured as of the Termination Date:
          1. You will receive: (a) an amount equal to your annualized Salary if
you are an employee in Salary Grade M7M; or (b) an amount equal to your
semi-annualized Salary if you are an employee in Salary Grade SMP, M4J, M5K or
M6K;
          2. If you are a commissioned sales employee, you will receive a
payment in addition to the benefits to which you are entitled under
Section 5.B.1. This payment will be equal to the average amount of commissions
that you earned in one calendar day multiplied by: (a) three hundred and
sixty-five (365) calendar days if you are a commissioned sales employee in
Salary Grade M7M; or (b) one hundred and eighty (180) calendar days if you are a
commissioned sales employee in Salary Grade SMP, M4J, M5K or M6K. The “average
amount of commissions that you earned in one calendar day” will be determined by
averaging the commissions that you actually earned in the final three calendar
months of your employment with the Company pursuant to your applicable
commission plan.
          3. “Salary” generally means your annual base salary determined as of
the Termination Date and generally does not include, for example, bonuses,
overtime compensation, incentive pay, shift premiums or differentials,
compensation associated with employee stock options or stock purchase plans,
reimbursements, or expense allowances. “Your annualized Salary” means the base
salary you would have earned during the three hundred and sixty-five
(365) calendar days immediately following the

5



--------------------------------------------------------------------------------



 



Termination Date. “Your semi-annualized Salary” means the base salary you would
have earned during the one hundred and eighty (180) calendar days immediately
following the Termination Date
          4. Notwithstanding any other provision of this Plan to the contrary,
if the Federal Worker Adjustment and Retraining Notification Act or any similar
state law (“WARN Laws”) requiring a notice period prior to the termination of
your employment applies to such termination and you are eligible to receive
benefits under the Plan, you will be entitled to receive benefits pursuant to
Section 5.B.1. and, if applicable, 5.B.2; provided, however, that those benefits
will be reduced by an amount equal to the amount of compensation that the
Company provided you during any notice period required by the applicable WARN
Laws and that, if the amount of benefits payable after such reduction is equal
to $0 or less, you will not be entitled to receive any benefits under this Plan.
     C. Other Severance Agreements. The Plan Administrator may, as it deems
appropriate and in its sole discretion, authorize severance benefits in an
amount different from the guideline amount. Under certain circumstances, the
Plan Administrator may, in its sole discretion, waive or modify, with respect to
one or more classes of employees, the eligibility requirements for severance
benefits or modify the method of calculating their severance benefits.
     D. Vacation Pay. You will also receive a lump sum payment for all your
accrued and unused vacation through the Termination Date in a separate paycheck.
     E. Reemployment. You will have no right of re-employment with the Company
or any successor in interest of the Company (“Affiliated Entity”). However, in
the event you are re-employed by the Company or an Affiliated Entity during the
period following the Termination Date that is equal to the number of days for
which you will receive Salary under Section 5.B.1, you will be required to repay
to the Company or its Affililated Entity, as appropriate, an amount equal to the
Salary that you received pursuant to Section 5.B.1 and, if applicable,
Section 5.B.2.
Section 6. COBRA Continuation Coverage. Your existing coverage under the
Company’s group health plan (and, if applicable, the existing group health
coverage for your eligible dependents) will end on the last day of the month in
which your employment terminates. You and your eligible dependents may then be
eligible to elect temporary continuation coverage under the Company’s group
health plan in accordance with the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”). You and your eligible dependents will be
provided with a COBRA election form and notice which describe your rights to
continuation coverage under COBRA. If you are eligible for severance benefits
under the Plan at the time of your termination of employment (including but not
limited to signing the General Release and, if applicable, not rescinding or
revoking it) and you timely elect COBRA continuation coverage, then the Company
will pay for COBRA coverage for you and, if applicable, your eligible dependents
(such payments shall not include COBRA coverage with respect to the Company’s
Section 125 health care reimbursement plan) for twelve (12) months if you are an
employee in Salary Grade M7M or for six (6) months if you are an employee in
Salary Grade SMP, M4J, M5K or M6K; provided, however, that such coverage will
not be provided to you or your dependents if you are entitled to COBRA coverage
pursuant to any other agreements, arrangements, programs or plans. After such
period of Company-paid COBRA coverage, you

6



--------------------------------------------------------------------------------



 



(and, if applicable, your eligible dependents) may continue COBRA coverage at
your own expense in accordance with COBRA. No provision of this Plan will affect
the continuation coverage rules under COBRA. Therefore, the period during which
you must elect to continue the Company’s group health plan coverage under COBRA,
the length of time during which COBRA coverage will be made available to you,
and all your other rights and obligations under COBRA will be applied in the
same manner that such rules would apply in the absence of this Plan. Any such
election is your responsibility, not the Company’s.
In addition, the Company shall provide, at no cost to you, continued eligibility
for you and your eligible dependents in the Company’s Employee Assistance
Program for twelve (12) months if you are an employee in Salary Grade M7M or for
six (6) months if you are an employee in Salary Grade SMP, M4J, M5K or M6K;
provided that you are eligible for severance benefits under the Plan (including
but not limited to signing the General Release and, if applicable, not
rescinding or revoking it).
Section 7. Other Employee Benefits. All non-health benefits (such as life
insurance and disability coverage) terminate as of the Termination Date (except
to the extent that any conversion privilege is available thereunder). This Plan
does not affect any vested benefits you may have under stock option, stock
purchase, or 401(k) plans of the Company; your rights, if any, under these
plans, including any rights you may have to exercise vested option shares,
continue as set forth in the documents governing such plans.
Section 8. Plan Administration. As the Plan Administrator, the Company has full
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation and for
benefits under the Plan, the amount of benefits (if any) payable per
participant, and to interpret ambiguous terms. The Plan Administrator may
delegate any or all of its administrative duties to personnel of the Company.
Any such delegation will carry with it the full discretionary authority of the
Plan Administrator to carry out the delegated duties. The Company, as the Plan
Administrator, will indemnify and hold harmless any person to whom it delegates
its responsibilities; provided, however, such person does not act with gross
negligence or willful misconduct. All determinations by the Plan Administrator
or its delegate will be final and conclusive upon all persons.
Section 9. Benefits. All benefits will be paid from the general assets of the
Company. The Company will not establish a trust to fund the benefits which may
become due and payable under the Plan. The benefits provided under the Plan are
not assignable and may be conditioned upon your compliance with any
confidentiality agreement you have entered into with the Company or upon your
compliance with any Company policy or program.
Section 10. Claims Procedure.
     A. Initial Benefit Claim Procedure.
Benefits under this Plan will be calculated and paid automatically to eligible
participants. If, however, you believe that you were not paid the benefits due
and owing to you, you may file a claim with the Administrator. The claim must be
in writing and state the basis on which you claim additional benefits. No claim
for Plan benefits shall be valid unless it is submitted in

7



--------------------------------------------------------------------------------



 



writing to the Administrator within sixty (60) days following the receipt or
denial of the disputed benefit. Employees who are denied Plan benefits at the
termination of their employment and who feel they are entitled to Plan benefits
must file a claim for Plan benefits within sixty (60) days following their
Termination Date.
If your claim for benefits under the Plan is denied in whole or in part, you
will be notified by the Administrator in writing or electronically within ninety
(90) days after the date the claim is delivered to the Administrator. Any
electronic notification shall comply with Department of Labor regulations
regarding such matters. If the Administrator determines that special
circumstances require an extension of time for processing the claim, you will be
given written notice of the extension prior to the expiration of the initial
ninety (90) day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to decide the claim. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period.
The notification for denied benefits claims will be written in understandable
language and will state: (i) the specific reasons for denial of the claim,
(ii) specific references to Plan provisions on which the denial is based,
(iii) a description (if appropriate) of any additional material or information
necessary for you to perfect the claim, and (iv) an explanation of the Plan’s
review procedure and the time limits applicable to such procedures and a
statement of your rights to bring a civil action under Section 502(a) of ERISA
if your claim for benefits is denied on appeal.
     B. Review of Denied Claims.
Within sixty (60) days after a claim has been denied, in whole or in part, if
you wish to pursue your claim further, you (or your authorized representative)
may request a review by submitting to the Administrator a written statement:
(a) requesting a review of the denial of the claim; (b) setting forth all of the
grounds upon which the request for review is based and any facts in support
thereof; and (c) setting forth any issues or comments which you deem relevant to
the claim. You may, in addition to written comments, submit documents, records,
and other information relating to the claim for benefits. You will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim for benefits
(other than legally privileged documents). A document, record or other
information shall be considered “relevant” to the claim if the document, record
or other information (i) was relied upon in making the benefit determination;
(ii) was submitted, considered or generated in the course of making the benefit
determination, without regard to whether it was relied upon in making the
benefit determination; or (iii) if it demonstrates the Administrator’s
compliance with administrative processes and safeguards.
The Administrator shall make a decision on review within sixty (60) days after
the receipt of your request for review by the Plan, unless the Administrator
determines that special circumstances (such as the need to hold a hearing)
require an extension of time for processing the claim. If the Administrator
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to you prior to the termination of the
initial sixty (60) day period. In no event shall such extension exceed a period
of sixty (60) days from the end of the initial period. The extension notice
shall indicate the special circumstances

8



--------------------------------------------------------------------------------



 



requiring an extension of time and the date by which the Plan expects to make
its determination on review.
The Administrator will provide you with written or electronic notification of
the Plan’s benefit determination on review. An adverse benefit determination
shall set forth (i) the specific reason(s) for the adverse determination;
(ii) reference to the specific Plan provisions on which the benefit
determination is based; (iii) a statement that you are entitled to receive, upon
request and free of charge, reasonable access to, and copies of all documents,
records and other information relevant to your claim for benefits; and (iv) a
statement of your rights to bring a civil action under Section 502(a) of ERISA.
No legal action for benefits under this Plan may be brought until this claims
procedure has been exhausted, both initially and on appeal. No legal action may
be commenced or maintained against the Plan or the Company more than one year
after the claims procedure is fully exhausted.
Section 11. Plan Terms; Effect on Prior Plans. With the exception of any Change
in Control Agreement that you may have with the Company, the Plan supersedes any
and all prior separation, severance and salary continuation offers,
arrangements, programs and plans which were previously offered to you by the
Company or any employee of the Company.
Section 12. Plan Amendment or Termination. The Company reserves the right to
terminate or amend the Plan at any time and in any manner. Any action amending
or terminating the Plan shall be in writing and executed by the Chief Financial
Officer, Senior Vice President or other senior executive in charge of
Organizational Transformation or Human Resources. The provisions of the Plan are
intended to serve as mere guidelines for the payment of severance benefits under
certain prescribed circumstances and are not intended to provide any employee
with a vested right to severance benefits. Accordingly, any termination or
amendment of the Plan may be made effective immediately with respect to any
benefits not yet paid, whether or not prior notice of such amendment or
termination has been given to affected employees. This Plan terminates by its
own terms when all benefits hereunder have been paid.
Section 13. Taxes. The Company will withhold taxes and all other applicable
payroll deductions from any payment of severance benefits. Notwithstanding any
other provision of this Plan, any payment hereunder that is subject to IRC
Section 409A(a)(2)(B)(i) shall not be made before the date that is six months
after the date of separation from service or, if earlier, the date of death. To
the extent that this Plan or any plan, program or award of the Company is
subject to Section 409A, the terms and conditions of this Plan and such other
plan, program or award shall be construed and interpreted to the maximum extent
reasonably possible, without altering the fundamental intent of the plan,
program or award, to avoid the imputation of any tax, penalty or interest under
Section 409A.
Section 14. No Right to Employment. No provision of the Plan is intended to
provide you or any other employee with any right to continue employment with the
Company or any Affiliated Entity or otherwise affect the right of the Company or
any such Affiliated Entity, which right is hereby expressly reserved, to
terminate the employment of any individual at any time for any reason, with or
without cause.

9



--------------------------------------------------------------------------------



 



Section 15. Statement of ERISA Rights. As a participant in the Plan, you are
entitled to certain rights and protections under the ERISA. ERISA provides that
all Plan participants shall be entitled to:

  •   Examine, without charge, at the Plan Administrator’s office and at other
specified locations such as worksites, all Plan documents, including all
documents filed by the Plan with the U.S. Department of Labor, such as plan
descriptions.     •   Obtain copies of all Plan documents and other Plan
information upon written request to the Plan Administrator. The Plan
Administrator may make a reasonable charge for the copies.

In addition to creating rights for certain employees of the Company under the
Plan, ERISA imposes duties upon the people who are responsible for the operation
of the employee welfare benefit plan. The people who operate the Plan (called
“fiduciaries”) have a duty to do so prudently and in the interest of the
Company’s employees who are covered by the Plan.
No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a welfare
benefit to which you are entitled under the Plan or from exercising your rights
under ERISA.
If your claim for a welfare (severance) benefit is denied in whole or in part,
you must receive a written explanation of the reason for the denial. You have
the right to have the Plan review and reconsider your claim, all within certain
time schedules. Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request materials from the Plan and do not receive
them within thirty (30) days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.
If you have a claim for a severance benefit which is denied or ignored, in whole
or in part, you may file suit in a federal or a state court. If it should happen
that the Plan fiduciaries misuse the Plan’s money (if any) or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful in
your lawsuit, the court may order the party you have sued to pay your legal
costs, including attorney fees. However, if you lose, the court may order you to
pay these costs and fees, for example, if it finds that your claim or suit is
frivolous.
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the pension and Welfare Benefits Administration.

10



--------------------------------------------------------------------------------



 



Section 16. Execution. Covad Communications Group, Inc. has caused its duly
authorized officer to execute this Plan on this 7th day of September to be
effective on January 1, 2008.

            COVAD COMMUNICATIONS GROUP, INC.
      By:   /s/ Charles Hoffman         Charles Hoffman        President and
Chief Executive Officer   

11



--------------------------------------------------------------------------------



 



         

ADDITIONAL PLAN INFORMATION

     
Name of Plan:
  Covad Communications Group, Inc. Executive Severance Plan
 
   
Company Sponsoring Plan:
  Covad Communications Group, Inc.
 
  110 Rio Robles
 
  San Jose, California 95134
 
   
Employer Identification Number:
  94-3255161
 
   
Plan Number:
  550
 
   
Plan Year:
  The calendar year.
 
   
Plan Administrator:
  Covad Communications Group, Inc.
 
  c/o Deborah Perry, Senior Vice President,
 
  Organizational Transformation
 
  110 Rio Robles
 
  San Jose, California 95134
 
  Phone: (408) 952-6400
 
   
Direct Inquiries to:
  Lesley Ngai, HR Specialist
 
  (408) 952-6400
 
   
Agent for Service of Legal Process:
  Plan Administrator
 
   
Type of Plan:
  Severance Plan/Employee Welfare Benefit Plan
 
   
Plan Costs:
  The cost of the Plan is paid by Covad Communications
 
  Group, Inc. and/or its subsidiaries
 
   

12



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE OF ALL CLAIMS
     I, ___________________________________ [employee name], hereby make on
behalf of myself, my heirs, executors, administrators, successors, and assigns,
the following agreements and acknowledgements in consideration of the payments
and benefits _____________________ [amount of benefit] to be received by me
under the Covad Communications Group, Inc. Executive Severance Plan (the
“Plan”):
I. Release and Waiver of All Claims
     A. I hereby agree that I fully and forever discharge, waive and release any
and all claims and causes of action of any kind that I may have had or now have
against Covad Communications Company, and any of its affiliates, predecessors,
successors, parents, subsidiaries or assigns and any of their respective
officers, directors, agents, employees, and representatives (collectively, the
“Company” or “Covad”) arising out of or relating in any way to my employment
with the Company and the termination thereof, including but not limited to:
(1) claims of wrongful discharge, breach of contract, breach of the covenant of
good faith and fair dealing, violation of public policy, defamation, personal
injury, infliction of emotional distress, negligence, fraud, and retaliation;
(2) claims under Title VII of the 1964 Civil Rights Act, as amended, the Equal
Pay Act of 1963, 42 U.S.C. § 1981, the Americans with Disabilities Act, the
Civil Rights Act of 1866, the Employee Retirement Income Security Act of 1974,
as amended, Workers Adjustment and Retraining Notification Act and any other
federal laws and regulations relating to employment; (3) any laws and
regulations of California and its local governments relating to employment
including but not limited to the California Fair Employment and Housing Act, the
California Labor Code including Section 1197.5 thereof, and the California
Family Rights Act; and (4) any analogous laws and regulations of any state other
than California and the local governments of each such state; and excluding any
claims I may have for unemployment and workers’ compensation insurance benefits.
     B. I hereby agree that I fully and forever waive any and all rights and
benefits conferred upon me by the provisions of Section 1542 of the Civil Code
of the State of California, which states as follows: “[a] general release does
not extend to claims which the creditor [i.e., employee] does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor [i.e.,
the Company],” and by any analogous law of any state other than California.
     C. I understand that various lawsuits have been brought against the Company
alleging fraud and/or other legal violations relating to transactions in the
Company’s securities, and that some of those cases have been brought as
purported class actions on behalf of various classes of persons who acquired
such securities. I have made my own determination as to whether I wish to
consult with the law firms purporting to represent such classes, and as to
whether I am eligible to and wish to pursue claims against the Company in
connection with such cases. I understand

 



--------------------------------------------------------------------------------



 



that by signing this Agreement I will be precluded from pursuing such claims,
and will be waiving any rights I might otherwise have had as a result of such
lawsuits.
          I agree and understand that if, hereafter, I discover facts different
from or in addition to those which I now know or believe to be true, that the
waivers of this General Release of All Claims (“General Release”) shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery thereof.
II. Confidential Information & Company Employees
          I hereby agree and understand that:
     A. I am required to return to the Company immediately upon my termination
of employment all Company Information, including but not limited to notebooks,
notes, manuals, memoranda, records, diagrams, blueprints, bulletins, formulas,
reports, computer programs, or other data or memorializations of any kind, as
well as any Company property or equipment, that I have in my possession or under
my control. I further agree and understand that I am not entitled or authorized
to keep any portions, summaries or copies of Company Information, and that I am
under a continuing obligation to keep all Company Information confidential and
not to disclose it to any third party in the future. I understand that the term
“Company Information” includes, but is not limited to, the following:

  •   Trade secret, information, matter or thing of a confidential, private or
secret nature, connected with the actual or anticipated products, research,
development or business of the Company or its customers, including information
received from third parties under confidential conditions; and     •   Other
technical, scientific, marketing, business, product development or financial
information, the use or disclosure of which might reasonably be determined to be
contrary to the interests of the Company.

     B. I am prohibited for a period of one (1) year after the termination of my
employment, from soliciting for employment, whether as an employee, independent
contractor, or agent, any Company employee; and for that same time period I am
prohibited from encouraging or otherwise enticing any Company employee to
terminate his or her employment with the Company.
     C. The promises and agreements of this Section II. are a material
inducement to the Company to provide me with the payments and benefits under the
Plan and that, for the breach thereof, the Company will be entitled to pursue
its legal and equitable remedies against me, including, without limitation, the
right to immediately cease payments made pursuant to the Plan and/or seek
injunctive relief; provided, however, this General Release will remain in full
force and effect.

2



--------------------------------------------------------------------------------



 



III. Entire Agreement
          I agree and understand that this General Release contains the entire
agreement between the Company and me with respect to any matters referred to in
the General Release, and supersedes any and all previous oral or written
agreements.
IV. No Admission
          I agree and understand that neither the fact nor any aspect of this
General Release is intended, should be deemed, or should be construed at any
time to be any admission of liability or wrongdoing by either myself or the
Company.
V. Severability
          I agree and understand that if any provision, or portion of a
provision, of this General Release is, for any reason, held to be unenforceable,
that such unenforceability will not affect any other provision, or portion of a
provision, of this General Release and this General Release shall be construed
as if such unenforceable provision or portion had never been contained herein.
VI. Dispute Resolution
          I hereby agree and understand that any and all disputes regarding any
alleged breach of this General Release shall be settled by final and binding
arbitration before a single, neutral arbitrator in the County of Santa Clara,
California, or in the County where I reside at the time the dispute arises, at
my option, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, or its successor,
and judgment upon the award rendered may be entered in any court with
jurisdiction. I understand that this arbitration clause applies to all claims,
including claims under federal or state employment or civil rights laws (other
than claims for workers’ compensation or unemployment insurance benefits).
Unless another limitations period is expressly mandated by statute, to be
timely, any dispute must be referred to arbitration within twelve (12) months of
the incident or complaint giving rise to the dispute. Disputes not referred to
arbitration within such twelve (12) month period shall be deemed waived, and the
arbitrator shall deny any untimely claims. I understand that the parties shall
be entitled to discovery sufficient to adequately arbitrate their claims,
including access to essential documents and witnesses, as determined by the
arbitrator. In reaching a decision, the arbitrator shall adhere to relevant law
and applicable precedent, and shall have no power to vary therefrom. The
arbitrator shall issue a written decision making specific findings of fact and
stating conclusions of law. I understand that each party retains the right to
file, in a court of competent jurisdiction, an application for provisional
injunctive and/or equitable relief in connection with a claim relating to this
General Release, and shall not be required to post a bond or other security in
seeking such relief unless specifically required by law. Although a court may
grant provisional remedies, the arbitrator shall at all times retain the power
to grant permanent injunctive relief, or any other final remedy. I understand
that the Company will pay the costs of arbitration in excess of the costs I
would incur to bring such claim in a civil court.

3



--------------------------------------------------------------------------------



 



VII. Time to Consider and Sign General Release
          I understand that I may have five (5) days after receipt of this
General Release within which I may review and consider, discuss with an attorney
of my own choosing and at my own expense, and decide whether or not to sign this
General Release. I understand that, if I do not sign the General Release within
this five-day period, this General Release will not become effective and no
payments and benefits under the Plan will be provided to me.
VIII. Effective Date
          I understand that this General Release becomes effective immediately
upon signing it.
IX. Miscellaneous Acknowledgements
     A. I hereby acknowledge that I understand that, but for my signing of this
General Release, I would not be entitled to nor would I be provided with any of
the payments and benefits under the Plan. I understand that no payments and
benefits will be provided to me until this General Release becomes effective. I
understand further that, even if I did not sign this General Release, I would
still be entitled to:
          1. All wages, including any paid vacation, less applicable deductions,
earned by me through my termination date; and
          2. The opportunity, if I am eligible, to elect, at my sole expense, to
continue to participate in (and, if applicable, my dependents are eligible to
elect to continue their participation in) the group health insurance plans
provided by the Company pursuant to the terms and conditions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
     B. I hereby acknowledge that any agreement that I signed in connection with
my employment with the Company regarding employee inventions, authorship,
proprietary and confidential information shall remain in full force and effect
following the termination of my employment.

4



--------------------------------------------------------------------------------



 



EMPLOYEE’S ACCEPTANCE OF GENERAL RELEASE
BEFORE SIGNING MY NAME TO THIS GENERAL RELEASE, I STATE THAT: I HAVE READ IT; I
UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AM AWARE OF MY
RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY.
Date delivered to employee __________________, 200_
Signed this _______day of _______, 200_

                        Employee’s Signature                          Employee’s
Name (Printed)           

     Copies of the signed release or revocation letter should be mailed or faxed
to:
Lesley Ngai
Covad Communications Company
Human Resources Dept.
110 Rio Robles
San Jose, California 95134
Fax: (408) 952-7404

5



--------------------------------------------------------------------------------



 



Exhibit B
GENERAL RELEASE OF ALL CLAIMS
     I, ______________________________ [employee name], hereby make on behalf of
myself, my heirs, executors, administrators, successors, and assigns, the
following agreements and acknowledgements in consideration of the payments and
benefits ________________ [amount of benefit] to be received by me under the
Covad Communications Group, Inc. Executive Severance Plan (the “Plan”):
I. Release and Waiver of All Claims
     A. I hereby agree that I fully and forever discharge, waive and release any
and all claims and causes of action of any kind that I may have had or now have
against Covad Communications Company, and any of its affiliates, predecessors,
successors, parents, subsidiaries or assigns and any of their respective
officers, directors, agents, employees, and representatives (collectively, the
“Company” or “Covad”) arising out of or relating in any way to my employment
with the Company and the termination thereof, including but not limited to:
(1) claims of wrongful discharge, breach of contract, breach of the covenant of
good faith and fair dealing, violation of public policy, defamation, personal
injury, infliction of emotional distress, negligence, fraud, and retaliation;
(2) claims under the Age Discrimination in Employment Act of 1967, as amended,
Title VII of the 1964 Civil Rights Act, as amended, the Equal Pay Act of 1963,
42 U.S.C. § 1981, the Americans with Disabilities Act, the Civil Rights Act of
1866, the Employee Retirement Income Security Act of 1974, as amended, Workers
Adjustment and Retraining Notification Act and any other federal laws and
regulations relating to employment; (3) any laws and regulations of California
and its local governments relating to employment including but not limited to
the California Fair Employment and Housing Act, the California Labor Code
including Section 1197.5 thereof, and the California Family Rights Act; and
(4) any analogous laws and regulations of any state other than California and
the local governments of each such state; and excluding any claims I may have
for unemployment and workers’ compensation insurance benefits.
     B. I hereby agree that I fully and forever waive any and all rights and
benefits conferred upon me by the provisions of Section 1542 of the Civil Code
of the State of California, which states as follows: “[a] general release does
not extend to claims which the creditor [i.e., employee] does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor [i.e.,
the Company],” and by any analogous law of any state other than California.
     C. I understand that various lawsuits have been brought against the Company
alleging fraud and/or other legal violations relating to transactions in the
Company’s securities, and that some of those cases have been brought as
purported class actions on behalf of various classes of persons who acquired
such securities. I have made my own determination as to whether I wish to
consult with the law firms purporting to represent such classes, and as to
whether I am eligible to and wish to pursue claims against the Company in
connection with such cases. I understand that by signing this Agreement I will
be precluded from pursuing such claims, and will be waiving any rights I might
otherwise have had as a result of such lawsuits.

6



--------------------------------------------------------------------------------



 



          I agree and understand that if, hereafter, I discover facts different
from or in addition to those which I now know or believe to be true, that the
waivers of this General Release of All Claims (“General Release”) shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery thereof.
II. Confidential Information & Company Employees
     I hereby agree and understand that:
     A. I am required to return to the Company immediately upon my termination
of employment all Company Information, including but not limited to notebooks,
notes, manuals, memoranda, records, diagrams, blueprints, bulletins, formulas,
reports, computer programs, or other data or memorializations of any kind, as
well as any Company property or equipment, that I have in my possession or under
my control. I further agree and understand that I am not entitled or authorized
to keep any portions, summaries or copies of Company Information, and that I am
under a continuing obligation to keep all Company Information confidential and
not to disclose it to any third party in the future. I understand that the term
“Company Information” includes, but is not limited to, the following:

  •   Trade secret, information, matter or thing of a confidential, private or
secret nature, connected with the actual or anticipated products, research,
development or business of the Company or its customers, including information
received from third parties under confidential conditions; and     •   Other
technical, scientific, marketing, business, product development or financial
information, the use or disclosure of which might reasonably be determined to be
contrary to the interests of the Company.

     B. I am prohibited for a period of one (1) year after the termination of my
employment, from soliciting for employment, whether as an employee, independent
contractor, or agent, any Company employee; and for that same time period I am
prohibited from encouraging or otherwise enticing any Company employee to
terminate his or her employment with the Company.
     C. The promises and agreements of this Section II. are a material
inducement to the Company to provide me with the payments and benefits under the
Plan and that, for the breach thereof, the Company will be entitled to pursue
its legal and equitable remedies against me, including, without limitation, the
right to immediately cease payments made pursuant to the Plan and/or seek
injunctive relief; provided, however, this General Release will remain in full
force and effect.

7



--------------------------------------------------------------------------------



 



III. Entire Agreement
          I agree and understand that this General Release contains the entire
agreement between the Company and me with respect to any matters referred to in
the General Release, and supersedes any and all previous oral or written
agreements.
IV. No Admission
          I agree and understand that neither the fact nor any aspect of this
General Release is intended, should be deemed, or should be construed at any
time to be any admission of liability or wrongdoing by either myself or the
Company.
V. Severability
          I agree and understand that if any provision, or portion of a
provision, of this General Release is, for any reason, held to be unenforceable,
that such unenforceability will not affect any other provision, or portion of a
provision, of this General Release and this General Release shall be construed
as if such unenforceable provision or portion had never been contained herein.
VI. Dispute Resolution
          I hereby agree and understand that any and all disputes regarding any
alleged breach of this General Release shall be settled by final and binding
arbitration before a single, neutral arbitrator in the County of Santa Clara,
California, or in the County where I reside at the time the dispute arises, at
my option, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, or its successor,
and judgment upon the award rendered may be entered in any court with
jurisdiction. I understand that this arbitration clause applies to all claims,
including claims under federal or state employment or civil rights laws (other
than claims for workers’ compensation or unemployment insurance benefits).
Unless another limitations period is expressly mandated by statute, to be
timely, any dispute must be referred to arbitration within twelve (12) months of
the incident or complaint giving rise to the dispute. Disputes not referred to
arbitration within such twelve (12) month period shall be deemed waived, and the
arbitrator shall deny any untimely claims. I understand that the parties shall
be entitled to discovery sufficient to adequately arbitrate their claims,
including access to essential documents and witnesses, as determined by the
arbitrator. In reaching a decision, the arbitrator shall adhere to relevant law
and applicable precedent, and shall have no power to vary therefrom. The
arbitrator shall issue a written decision making specific findings of fact and
stating conclusions of law. I understand that each party retains the right to
file, in a court of competent jurisdiction, an application for provisional
injunctive and/or equitable relief in connection with a claim relating to this
General Release, and shall not be required to post a bond or other security in
seeking such relief unless specifically required by law. Although a court may
grant provisional remedies, the arbitrator shall at all times retain the power
to grant permanent injunctive relief, or any other final remedy. I understand
that the Company will pay the costs of arbitration in excess of the costs I
would incur to bring such claim in a civil court.

8



--------------------------------------------------------------------------------



 



VII. Waiver
          By signing this Agreement, I acknowledge that:

  a.   I have carefully read, and understand, this Agreement;     b.   I have
been given forty-five (45) days to consider my rights and obligations under this
Agreement and to consult with an attorney; provided, however, that I am entitled
to only twenty-one (21) days for this purpose if the offer of benefits under the
Plan is made to only one employee.     c.   I have been provided a notice by the
Company, as required by the Older Workers Benefit Protection Act of 1990, that
informed me about the decisional units covered by the reduction in force
program, the eligibility factors for the reduction in force program, the factors
used in selecting employees for participation in the program, any time limits
applicable to the program, the job titles and ages of the employees in my
decisional unit selected for participation in the program and the job titles and
ages of the employees in the same decisional unit not selected for participation
in the program; provided, however, that I am not entitled to this notice if the
offer of benefits under the Plan is made to only one employee.     d.   The
Company advised me to consult with an attorney and/or any other advisors of my
choice before signing this Agreement;     e.   I understand that this Agreement
is legally binding and by signing it I give up certain rights;     f.   I have
voluntarily chosen to enter into this Agreement and have not been forced or
pressured in any way to sign it;     g.   I knowingly and voluntarily release
Company, including its affiliates, predecessors, successors, parents,
subsidiaries or assigns and any of their respective officers, directors, agents,
employees, and representatives from any and all claims I may have, known or
unknown, in exchange for the payments I have obtained by signing this Agreement,
and that these payments are in addition to any payments I would have otherwise
received if I did not sign this Agreement;     h.   The General Release in this
Agreement includes a waiver and release of all claims I may have under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621 et seq.); and     i.  
This Agreement does not waive any rights or claims that may arise after this
Agreement is signed and becomes effective, which is eight (8) days after I sign
it.

9



--------------------------------------------------------------------------------



 



VIII. Opportunity to Revoke and Effective Date
          I understand that this General Release will not become effective until
expiration of the seventh (7th) day after I sign it; provided that I do not
revoke it during those seven (7) days, and that for a period of seven (7) days
after I sign this General Release, I may revoke it. I agree and understand that
if I decide to revoke this General Release after I sign it, I can do so only by
delivering a written notification of my revocation to the Company by no later
than the seventh (7th) day after I sign this General Release, as follows:
Lesley Ngai
Covad Communications Company
Human Resources Dept.
110 Rio Robles
San Jose, California 95134
Fax: (408) 952-7404
IX. Miscellaneous Acknowledgements
     A. I hereby acknowledge that I understand that, but for my signing of this
General Release and failure to revoke it during seven (7) days thereafter, I
would not be entitled to nor would I be provided with any of the payments and
benefits under the Plan. I understand that no payments and benefits will be
provided to me until this General Release becomes effective. I understand
further that, even if I did not sign this General Release or if I sign and then
revoke it within seven (7) days thereafter, I would still be entitled to:
          1. All wages, including any paid vacation, less applicable deductions,
earned by me through my termination date; and
          2. The opportunity, if I am eligible, to elect, at my sole expense, to
continue to participate in (and, if applicable, my dependents are eligible to
elect to continue their participation in) the group health insurance plans
provided by the Company pursuant to the terms and conditions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
     B. I hereby acknowledge that any agreement that I signed in connection with
my employment with the Company regarding employee inventions, authorship,
proprietary and confidential information shall remain in full force and effect
following the termination of my employment.

10



--------------------------------------------------------------------------------



 



EMPLOYEE’S ACCEPTANCE OF GENERAL RELEASE
BEFORE SIGNING MY NAME TO THIS GENERAL RELEASE, I STATE THAT: I HAVE READ IT; I
UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AM AWARE OF MY
RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY.
Date delivered to employee _________, 200_
Signed this ______day of __________, 200_

                        Employee’s Signature                          Employee’s
Name (Printed)           

     Copies of the signed release or revocation letter should be mailed or faxed
to:
Lesley Ngai
Covad Communications Company
Human Resources Dept.
110 Rio Robles, San Jose, California 95134
Fax: (408) 952-7404

11